department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx 501-dollar_figure date date employer_identification_number person to contact id number contact numbers tax_exempt_and_government_entities_division release number release date legend org- organization name address- address org address certified mail - return receipt requested dear in a determination_letter dated april 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx-2xx7 with us for future periods you are required to file form 1120-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely sunita lough director eo examinations department of the treasury internal_revenue_service commerce street dallas tx tax exempt and government entities december division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely vicki l hansen acting director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx legend org - organization name president - president issues ein - ein state - state co-1 through cco-9 - through companies xx - date does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january1 20xx if org does not qualify for tax exempt status for years ending january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed in 19xx in the state of state title insurance for aircrafts org would initiates title and lien search of the records of the federal org agency before issuing the policy its purpose has been to provide on november 20xx org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking exemption under internal_revenue_code irc sec_501 on april 20xx exemption was granted to org under this code section since the beginning of 20xx org has not issued any new policies the last policies issued were issued in 20xx org has remained operational because policies are still outstanding which may result in potential claims at the end of 20xx there were policies outstanding with a total insurance in force of dollar_figure prior to 20xx a portion of the premiums received each year was reinsured with a separate organization named co-1 org has one shareholder president president is also sole or partial shareholder of the following organizations e e e co-2 co0-3 co-4 majority form 886-acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx forms were filed for the 20xx 20xx tax_year the following is a breakdown of the gross_receipts received by org for the years ending december 20xx 20xx and the percentage of gross premiums to gross_receipts for the same years per notice 20xx-42 org 20xx 20xx premiums written total premiums interest_income dividend income capital_gains co-5 shares co-6 shares co-7 shares percentage- gross total gross_receipts premium reinsurance income to gross_receipts the computation under notice 20xx-42 requires premiums written computation above there were no premiums written for the year the premiums that were reported on the forms for each year were premiums earned premiums earned were premiums that were written and collected in a previous year that were allocated to the year that they were earned this organization issued insurance policies that covered multiple years they collected the premiums for those policies in the year that they were written and allocated the premiums yearly based on the years that they were actually earned in the also in the computation above only the gains from the sale of assets are included in the determination of gross_receipts per notice 20xx-42 no losses from the sales of assets are included form 886-a crev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service name of taxpayer org ein explanation of items schedule no or exhibit year period ended 20xx 20xx an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately a breakdown of some of the organization's that president is sole or partial shareholder along with the percentages of ownership and those organization's gross_receipts is below name of percent owner org co-8 20xx 20xx 20xx 20xx co-1 co-9 majority internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx law and analysi sec_2 i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casuaity insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice 20xx-42 irb 20xx-19 provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses form 886-a crev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx notice 20xx-42 also states that amounts received by all members of the insurance company’s controlled_group as defined in sec_501 are taken into account for purposes of these tests sec_501 states for purposes of subparagraph a in determining whether any company or association is described in subparagraph a such company or association shall be treated as receiving during the taxable_year amounts described in subparagraph a which are received during such year by all other companies or associations which are part of the same controlled_group as the insurance_company or association for which the determination is made sec_501 c c states for purposes of subparagraph b the term controlled_group has the meaning given such term by sec_831 except that in applying sec_831 for purposes of this subparagraph subparagraph b c of sec_1563 shall be disregarded sec_831 states controlled_group for purposes of clause i the term controlled_group means any controlled_group_of_corporations as defined in sec_1563 except that- i more than percent shail be substituted for at least percent each place it appears in sec_1563 and subsections a and b d of sec_1563 share not apply il sec_1563 states brother-sister_controlled_group two or more corporations if or fewer persons who are individuals estates or trusts own within the meaning of subsection d stock possessing more than percent of the total combined voting power of all classes of stock entitled to vote or more than percent of the total value of shares of all classes of stock of each corporation taking into account the stock ownership of each such person only to the extent such stock ownership is identical with respect to each such corporation sec_1563 states brother-sister_controlled_group for purposes of determining whether a corporation is a member of a brother-sister_controlled_group of corporations within the meaning of subsection a stock owned by a corporation means- a stock owned directly by such corporation and b stock owned with the application of paragraphs and of subsection e form 886-a crev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx therefore gross_receipts from all other companies or associations that are part of the controlled_group with org must be included in the gross_receipts computation to determine whether org qualifies for tax exempt status under sec_501 c based on the gross_receipts of org and the gross_receipts of the other organization’s listed above that president has more than ownership in total gross_receipts for org per notice 20xx-42 exceeds the dollar_figure limitation as explained in sec_501 the gross_receipts of the other organizations of the controlled_group were to be considered in the computations starting january 20xx therefore for the years beginning january 20xx org no longer qualified for tax exemption under sec_501 section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date org was not involved in a court ordered liquidation during 20xx therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org’s filing of the form_990 was incorrect for the year beginning january 20xx org should have filed form 1120-pc sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this form 886-a cev department of the treasury - internal_revenue_service page -7- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx 20xx section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required org is allowed to make an election under sec_831 once the election is made it is effective for the year the election is made and for all future years that the form 1120-pc is required the election can not be made retroactive taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -8-
